DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgement is made to the amendment received on 03/11/2022. 
Claims 1-10 have been amended. Claims 11-20 have been added. Claims 1-20 are currently pending and addressed below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-3, 6-8, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Mickelson (WO 2015/192027 A1), hereinafter Mickelson.

Regarding claim 1, Mickelson teaches a method of body tissue ablation (Fig. 1B; paragraph [1032]), the method comprising:
defining an ultrahigh-power ultrashort-duration (UPUD) ablation protocol that specifies an ablation signal having (i)a target ablation power of at least 400 Watts (paragraphs [1044], [0158]) and (ii) a pulse duration that does not exceed three seconds, for creating a specified lesion in tissue in a body of a patient (paragraphs [1058], [1061]);
making contact between an ablation probe and the tissue (Fig. 13: probe 508; paragraph [1072], lines 1-7); and
using the ablation probe, applying the ablation signal to the tissue according to the UPUD protocol, which delivers the ablation signal having the specified target ablation power and duration (Fig. 13: probe 508; paragraph [1072]).

Regarding claim 2, Mickelson teaches defining the UPUD ablation protocol comprising setting the pulse duration to not exceed one second (paragraph [1061], lines 1-8). 

Regarding claim 3, Mickelson teaches defining the UPUD ablation protocol comprising setting the pulse duration to not exceed a single heartbeat period of the patient (paragraph [1061], lines 1-8).

Regarding claim 6, Mickelson teaches a system for body tissue ablation (Fig. 1A and 1B; paragraph [1032]), the system comprising:
a memory, which is configured to store values of an ultrahigh-power ultrashort-duration (UPUD) ablation protocol that specifies an ablation signal (Fig. 1B: memory 911; paragraph [1051], lines 1-2) having
a target ablation power of at least 400 Watts (paragraph [1044], lines 1-4) and
(ii) a pulse duration that does not exceed three seconds, for creating a specified lesion in tissue in a body of a patient (paragraph [1058], lines 1-4; paragraph [1061], lines 1-8);
an ablation probe, which is configured to make contact with the tissue (Fig. 13: probe 508; paragraph [1072], lines 1-7);
an ultrahigh-power ultrashort-duration (UPUD) generator, which is configured to generate the ablation signal (Fig. 1B: signal generator 925; paragraph [1036], lines 1-9);
and a processor, which is configured to control the generator and the ablation probe to apply the ablation signal to the tissue according to the UPUD protocol, which delivers the ablation power having the specified target ablation power and duration (Fig. 1B: processor 910; paragraph [1052]).

Regarding claim 7, Mickelson teaches the pulse duration not exceeding one second (paragraph [1061], lines 1-8). 

Regarding claim 8, Mickelson teaches the pulse duration not exceeding a single heartbeat period of the patient (paragraph [1061], lines 1-8). 

Regarding claims 13 and 15, Mickelson teaches the act of defining the UPUD ablation protocol comprising setting the pulse duration to between 0.5 second and 0.9 second (paragraph [1061] - a single pulse train can range from 1 singular pulse to 100 individual pulses, with each pulse ranging from 1 nanosecond to 10 milliseconds. Therefore, a pulse train duration can range anywhere from 1 nanosecond (1 pulse for 1 nanosecond) to 1 second (100 pulses at 10 milliseconds per pulse), which includes a pulse duration range 0.5 second and 0.9 second).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-5, 9-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mickelson in view of Panescu et al (US 2018/0289284 A1), hereinafter Panescu. 

Regarding claims 4 and 9, Mickelson teaches the method according to claim 1 and the system according to claim 6, but fails to disclose the processor being further configured to control the probe, during application of the ablation signal, to:
monitor a temperature in a vicinity of the tissue; and
if the monitored temperature exceeds a predefined maximal temperature, halt the ablation signal.
However, Panescu teaches wherein the processor being further configured to control the probe, during application of the ablation signal, to:
monitor a temperature in a vicinity of the tissue; and
if the monitored temperature exceeds a predefined maximal temperature, halt the ablation signal (Fig. 23C; paragraph [0153]).
	Mickelson and Panescu are considered analogous to the claimed invention because they are in the same field of tissue ablation instruments. Therefore, since they are in a similar field of endeavor as the claimed invention, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify Mickelson to include a processor configured to monitor the temperature of the tissue surrounding the probe (508) and to halt the signal from said probe when the temperature exceeds a predetermined value, such as by replacing the processor of Mickelson with the processor of Panescu. Such a modification would yield predictable results, namely to improve the safety of the instrument while it is utilized within a body and allow for greater control of the application of high energy to target tissue. 

Regarding claims 5 and 10, Mickelson teaches the method according to claim 1 and the system according to claim 6, but fails to disclose the processor being further configured to control the probe, during application of the ablation signal, to:
monitor a contact force that the probe exerts on tissue; and
if the monitored contact force falls below a pre-specified value, halt the ablation signal.
However, Panescu teaches wherein the processor is further configured to control the probe, during application of the ablation signal, to:
monitor a contact force that the probe exerts on tissue;
and if the monitored contact force falls below a pre-specified value, halt the ablation signal (Fig. 23C; paragraph [0149], lines 1-12).
As previously mentioned, Mickelson and Panescu are analogous ablation devices of the same field of endeavor as the claimed invention. Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify Mickelson to include a processor configured to monitor the contact force between the probe (508) and the target tissue and to halt the signal from said probe when the force decreases below a predetermined value, such as by replacing the processor of Mickelson with the processor of Panescu. Such a modification would yield predictable results, namely to improve the safety of the instrument while it is utilized within a body and allow for greater control of the application of high energy to target tissue. 

Regarding claim 11, Mickelson teaches the method of claim 1, but fails to explicitly disclose wherein the tissue includes cardiac tissue. 
	However, Panescu teaches wherein the tissue includes cardiac tissue (paragraph [0027]). 
	Since Panescu discloses an analogous ablation device for treating tissue and there are various known systems and methods for ablating cardiac tissue, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to utilize the ablation system and method of Mickelson for the treatment of cardiac tissue. Any modifications for configuring the device of Mickelson, such as changes in size, would yield predictable results, namely, to treat cardiac tissue with energy without compromising the structure and function of said device.  

Regarding claims 12 and 14, Mickelson teaches a method and system for ablation but fails to explicitly disclose a method and system specifically for treating tissue in a heart. 
	However, Panescu teaches the ablation probe being sized and configured for insertion through a blood vessel into a chamber of a heart of the patient (paragraph [0532] - the probe is small enough to fit within a vessel of the heart) and inserting the ablation probe through a blood vessel prior to the act of making contact between the ablation probe and the tissue (paragraphs [0047], [0081]).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify the device of Mickelson to fit within a blood vessel in order to enter the heart and treat cardiac tissue. Such a modification would not affect the overall structure and function of said device and would yield predictable results, namely, to safely maneuver the device in a chamber of the heart in order to treat cardiac tissue with energy. 

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Panescu in view of Mickelson. 

Regarding claim 16, Panescu teaches a method of cardiac tissue ablation, the method comprising:
defining an ultrahigh-power ultrashort-duration (UPUD) ablation protocol that specifies an ablation signal having (i) a target ablation power and (ii) a pulse duration, for forming a specified lesion in tissue in a heart of a patient (paragraph [0047]);
 inserting a catheter through a blood vessel into a chamber of the heart, the catheter including at least one distal tip electrode (paragraphs [0047], [0081], [0532]); 
making contact between the at least one distal tip electrode and the tissue (Fig. 41A: electrodes D1, D2, R1, R2; [0531]); and 
applying the ablation signal to the tissue via the at least one distal tip electrode according to the UPUD protocol to thereby form the specified lesion in the tissue (Fig. 41A: electrodes D1, D2, R1, R2; [0158], [0531]).
Panescu does not explicitly teach a target ablation power of at least hundreds of Watts. 
However, Mickelson teaches a target ablation power of at least hundreds of Watts and a pulse duration for forming a specified lesion in tissue (paragraphs [0158], [1061]). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify the method of Panescu to include a high target ablation power, such as taught by Mickelson. Such a modification would yield predictable results, namely, to apply a high power of energy to treat target tissue effectively. 

Regarding claim 17, Panescu teaches the method of claim 16 further comprising measuring a heartbeat period of the patient, the act of defining the UPUD ablation protocol comprising setting the pulse duration based on the measured heartbeat period of the patient ([0015], [0023] - the ablation data can include a patient's heart rate data, which the operator can observe then modify the pulse duration to a desired power and duration).

Regarding claim 18, Panescu fails to explicitly teach a pulse duration between 0.5 second and 0.9 second. 
	However, Mickelson teaches the act of defining the UPUD ablation protocol comprising setting the pulse duration to between 0.5 second and 0.9 second (paragraph [1061]).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to adjust the protocol of Panescu to include a pulse duration between 0.5 second and 0.9 second, such as taught by Mickelson. Such a modification would yield the predictable result of decreasing the duration of time for exposing tissue to high energy for greater control over the application of said energy and to decrease the risk of injuring the patient. 

Regarding claim 19, Panescu teaches the specified lesion being selected from a low-depth lesion or a medium-depth lesion, the act of defining the UPUD ablation protocol comprising setting the pulse duration in response to the specified lesion being the low-depth lesion, the act of defining the UPUD ablation protocol comprising setting the pulse duration in response to the specified lesion being the medium-depth lesion (paragraphs [0147], [0401]), but fails to explicitly teach the duration range of 0.5 second to 0.9 second. 
	However, Mickelson teaches that a pulse duration may be set to between 0.5 second and 0.7 second or between 0.8 second and 0.9 second (paragraph [1061]). 
	Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify the method of Panescu to include adjusting the pulse duration between a specific time range. Such a modification is a safety measure and would yield predictable results, namely, to decrease chances of injuring the patient while high energy is delivered to treat the target tissue. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Panescu in view of Eliason (US 2014/0257069 A1), hereinafter Eliason. 
Regarding claim 20, Panescu teaches the method of claim 16 with the at least one distal tip electrode comprising a plurality of distal tip electrodes (Fig. 41A: electrodes D1, D2, R1, R2; [0531]), but fails to disclose a ring of specified lesions. 
However, Eliason teaches the specified lesion including a ring of specified lesions (Fig. 3: assembly 30).
Eliason is considered analogous to the claimed invention because it discloses a medical device and method for ablating tissue within a body by a plurality of electrodes at a distal end of said device. Therefore, since it is in the same field of endeavor, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify the combination of Panescu and Mickelson to include a plurality of electrodes at a distal tip which can form a ring of lesions on the target tissue. The expandable assembly (30) of Eliason and of many other basket and balloon ablation devices is known for creating round or ring-shaped lesions in target tissue. Such a modification is simply a substitution of one known treatment structure for another known treatment structure and would yield predictable results, namely, to use high energy to safely and efficiently treat target tissue within a patient. 

Response to Arguments
Applicant's arguments filed on 03/11/2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument that Mickelson does not disclose performance of the claimed method, Examiner respectfully disagrees. The disclosure of Mickelson describes “catheter systems, tools and methods art disclosed for the selective and rapid application of DC voltage pulse to drive irreversible electroporation for minimally invasive transurethral prostate ablation” (Abstract), meaning it describes at least one method of use for the disclosed device. The use of the treatment tools from Mickelson and Panescu according to the claimed method is discussed in the above rejection. The methods of use of such treatment tools inherently flow from the structure and function of these electrosurgical medical devices.   
Regarding Applicant’s argument that Mickelson is completely silent to any particular values of power and does not disclose an ablation protocol which specifies having a target ablation power of at least 400 Watts, Examiner respectfully disagrees. In paragraph [0158] of Mickelson, a pulse peak maximum (5kV, which equals 5000V) and a range of impedance values (30Ω to 300Ω) is provided to describe a pulse wave. Given the equation for voltage (V) = current (I) x impedance (Z), the current can be calculated through I=V/Z. This produces a current range of 16.67A to 166.67A. Then, using the known equation power (P) = current (I) x voltage (V), the produced range of power equals 83kW to 833kW, which is greater than 400 Watts. 
Regarding Applicant’s argument that the Office has failed to articulate a rationale for why a person of ordinary skill in the art would modify the disclosure of combined art, Examiner respectfully disagrees. The disclosures of Mickelson and Panescu describe medical treatment devices from the same field of endeavor as the instant application. Mickelson teaches a minimally invasive ablation device which utilizes pulse generation and includes temperature control. Panescu teaches a medical treatment device which includes an ablation catheter, temperature measurement and control, and contact force measurement. It would have been obvious to one of ordinary skill in the art to combine Mickelson and Panescu because they are in the same field of ablative devices with the purpose of safely and effectively treating a target area of tissue within a patient. It would have been  obvious to incorporate known safety controls of one ablation device, such as Panescu, into another ablation device, such as Mickelson, to decrease the risk of injuring a patient while tissue is treated within the patient.  

Conclusion
Accordingly, claims 1-20 are rejected. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYSTEE N. DELGADO whose telephone number is (571)272-6918. The examiner can normally be reached M-Th: 7:30AM~5PM, F 7:30AM~11:30AM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDA C. DVORAK can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.N.D./Examiner, Art Unit 3794